The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county of having unlawful possession of intoxicating liquor, and his punishment was fixed at a fine of $200 and confinement in the county jail for a term of 30 days. *Page 78 
Judgment was rendered on June 18, 1927. At that time, the defendant was allowed 40 days in which to make and serve a case-made, to be filed in the Criminal Court of Appeals within 60 days. On July 25, an order as follows was made:
"On this the 25th day of July, 1927, it appearing to the court upon application of the defendant that the time heretofore granted within which said defendant could make and serve a case-made on appeal to the Criminal Court of Appeals in said cause, which time expires on the 28th day of June, 1927, has been insufficient; it is hereby ordered by the court that a further extension of sixty days from July 28, 1927, be granted to said defendant to make and serve a case-made and to file his petition in error with said case-made in the Criminal Court of Appeals in said cause."
The case-made was not filed in the Criminal Court of Appeals until September 27, 1927. This was more than 60 days from July 28. By section 2808, Comp. St. 1921, an appeal from a conviction in a misdemeanor case must be filed in this court within 60 days unless the court shall grant further time not exceeding 60 days additional.
The case not having been filed within the time fixed by the order of the court, this court does not acquire jurisdiction, and the appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.